 In theMatter OfSOUTHWESTERN GAS & ELECTRIC COMPANYwdINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERSCase No. C-482ORDER VACATING AND SETTING ASIDE DECISIONAND ORDERJuly 9, 1940The Board, on October 26, 1939, having issued a Decision and Or-der in the above-entitled case; and the Board having given due noticethat on July 8, 1940, or as soon thereafter as might be convenient,unless sufficient cause to the contrary should then appear, it wouldvacate and set aside its Decision and Order, issued October 26, 1939;and no sufficient cause to the contrary appearing; and the Boarddesiring to take further proceedings in this matter;IT ISHEREBY ORDEREDthat the said Decision and Order issued Oc-tober 26, 1939, in the above-entitled case be, and it hereby is, vacatedand set aside.25 N. L.R. B, No. 32.264